Citation Nr: 0839271	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  08-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a fractured nose 
due to multiple surgeries performed at a VA Medical Center 
(VAMC) in 2003.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a teeth injury 
due to multiple surgeries performed at a VA Medical Center 
(VAMC) in 2003.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of a bladder 
removal due to multiple surgeries performed at a VA Medical 
Center (VAMC) in 2003.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back injury due to multiple 
surgeries performed at a VA Medical Center (VAMC) in 2003.  

5.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for numbness of the legs due to 
multiple surgeries performed at a VA Medical Center (VAMC) in 
2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claims for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a fractured nose, residuals of a teeth injury, 
residuals of a bladder removal, back injury, and numbness of 
the legs, all due to multiple surgeries performed at a VAMC 
in 2003.  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Houston, Texas; 
hence, that RO now has jurisdiction over the claim on appeal.  

In October 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

During the October 2008 hearing, the veteran's accredited 
representative expressed the belief that the veteran had 
intended to raise claims of entitlement to service connection 
for a back injury and numbness of the legs, to include as 
secondary to a back injury.  These issues are referred to the 
RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  On October 15, 2008, during his videoconference hearing 
before the undersigned Veterans Law Judge, and prior to the 
promulgation of a decision in the appeal, the veteran 
indicated that he wished to withdraw from appellate status 
the issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back injury and 
numbness of the legs due to multiple surgeries performed at a 
VAMC in 2003.  

3.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the nose, or residuals of a fractured nose, due to multiple 
surgeries performed at a VAMC in 2003.  

4.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the teeth, or residuals of a teeth injury, due to multiple 
surgeries performed at a VAMC in 2003.  

5.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
bladder, or residuals of a bladder removal, due to multiple 
surgeries performed at a VAMC in 2003.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issues of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
back injury and numbness of the legs due to multiple 
surgeries performed at a VAMC in 2003 have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.204 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a fractured nose due to multiple surgeries 
performed at a VAMC in 2003 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.358 (2008).

3.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a teeth injury due to multiple surgeries 
performed at a VAMC in 2003 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.358 (2008).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a bladder removal due to multiple surgeries 
performed at a VAMC in 2003 have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.358 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008).  

During the October 2008 hearing, the veteran's representative 
clarified that the claims for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
back injury and numbness of the legs should have been 
developed as direct service connection claims.  In response, 
the issues were rephrased as entitlement to service 
connection for a back injury and numbness of the legs.  
Thereafter, the undersigned Veterans Law Judge accepted the 
veteran's testimony, which only consisted of explaining how 
his current back disorder and numbness of the legs were 
related to his military service and not due to his multiple 
surgeries in 2003.  In light of the foregoing and the 
veteran's, via his representative, testimony, the Board finds 
that the veteran has withdrew from consideration the issues 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a back injury and numbness of 
the legs.  As the veteran has withdrawn his appeal as to the 
stated issues, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal on the 
issues, and they are both dismissed without prejudice.

B.  Residuals of a Fractured Nose, Teeth Injury, and Bladder 
Removal

The veteran contends that his residuals of a fractured nose, 
teeth injury, and bladder removal are a result of surgeries 
performed in 2003 at a local VAMC.  In a November 2004 
personal statement, the veteran stated that he underwent 
surgery to remove a malignant tumor on his bladder, but was 
informed after the surgery that that there were no signs of a 
malignant tumor or bladder cancer.  He explained that because 
of the surgery, his teeth are broken, he suffers from a 
broken nose, and has to consistently wear a colostomy bag.  
The veteran asserts that he never had cancer, and the 
unnecessary surgeries performed in 2003 caused his current 
residuals of a fractured nose, teeth injury and bladder 
removal.  

Pursuant to 38 U.S.C.A. § 1151 (West 2002), as amended in 
1996, disability compensation shall be awarded for a 
"qualifying additional disability" in the same manner as if 
the additional disability were service connected.  The 
additional disability qualifies for compensation if the 
disability is not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination provided under 
the laws administered by VA.  In order to constitute a 
qualifying additional disability, the proximate cause of the 
additional disability must have been (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.  

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper 
skills, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).  

The Board notes, for information and clarification, that, for 
a period before October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 
(requiring only that additional disability be "the result 
of" VA hospital care, medical or surgical treatment, or 
examination).  However, the current version of 38 U.S.C.A. § 
1151 requires that, for claims filed on or after October 1, 
1997, the claimed additional disability must have been 
"caused by" VA hospital care, medical or surgical 
treatment, or examination, and further adds a "proximate 
cause" requirement that the additional disability be caused 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

In this case, the veteran filed his claims seeking benefits 
under 38 U.S.C.A. § 1151 in November 2004 and February 2005.  
Therefore, the veteran's claims must be adjudicated under the 
current version of section 1151.  That is, the standard is to 
preclude compensation if the evidence does not establish 
negligence or other fault on the part of VA, or of an event 
not reasonably foreseeable.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As previously stated, the veteran contends that his current 
teeth loss, fractured nose, and residuals of a bladder 
removal are all due to the multiple surgeries performed in 
2003 at his local VAMC.  During the October 2008 hearing, the 
veteran explained that he underwent surgery due to him being 
diagnosed with bladder cancer.  However, the veteran contends 
that the pathology report reflecting bladder cancer was 
incorrect and he never actually had cancer.  Nonetheless, the 
veteran underwent the surgery to remove the tumor, and he 
explained that immediately after the surgery, he woke up to 
find a "wooden block" in his mouth and no upper teeth.  He 
indicated that his top left posterior teeth were no longer 
present, and the condition of his teeth has deteriorated 
since the surgery.  A couple of months after the surgery, the 
veteran reported that he went to the doctor for sinus 
problems and was told that his nose was broken.  The veteran 
stated that his nose was broken when the wooden block was 
being inserted in his mouth after the surgery.  

Review of the record reveals that the veteran began treatment 
at his local VA outpatient facility in October 2002 for 
complaints of gross hematuria.  In October 2002, a cystoscopy 
was performed, which revealed a large tumor in the bladder 
wall.  Biopsies were completed, and the pathology from the 
specimen was consistent with transitional cell carcinoma 
grade 3/3 invading into the deep muscle, as well as 
transitional cell carcinoma extending from the left ureter 
orifice.  The veteran was scheduled for a nerve-sparing 
cystoprostatectomy with neobladder and bilateral pelvic node 
dissection in January 2003.  

The March 2005 VA discharge summary reports that the veteran 
was hospitalized from January 28, 2003 to February 21, 2003, 
at which time, the bladder and prostate were removed, and an 
artificial bladder was made.  The surgery proceeded 
uneventfully except a thirty minute episode of sinus 
tachycardia (ST) changes and hypotension, which required 
pressor support introperatively.  On postoperative day one, 
it was noted that the veteran had a mild temperature of 
101.3, but remained hemodynamically stable.  The veteran 
continued to remain stable on postoperative day two, and it 
was reported that the veteran had good urine output with 
normal blood urea nitrogen (BUN) and creatinine.  A 
computerized tomography (CT) scan of the abdomen/pelvis was 
performed on February 11, 2003, which reflected a small bowel 
distention consistent with ileus with small amounts of 
herniation of a small bowel into the special defect.  The 
veteran was taken to the operating room for abdominal wound 
exploration for fascial dehiscence and closure.  Following 
this operation, the veteran progressed rapidly from his 
second operation from his abdominal wall closure.  He was 
able to tolerate regular diet without the recurrence of 
nausea and vomiting.  On February 21, 2003, the veteran was 
discharged in stable condition after he was taught how to 
perform clean intermittent catheterizations for his 
neobladder.  

The veteran returned to his local VA medical facility in 
March 2003 after being unable to pass urine through his 
catheter.  Upon cystoscopic examination, the veteran was 
found to have a bladder neck contracture and was admitted to 
the VA hospital for dilatation.  The March 2003 VA operation 
report notes that the veteran's bladder was drained, the 
Foley catheter was left in place, and there were no 
complications.  The veteran was sent to the post anesthesia 
care unit (PACU) in good condition.  Thereafter, the veteran 
underwent a second cystoscopy in October 2003 for another 
bladder neck contracture and afterwards, VA outpatient 
treatment records reported the veteran "doing well" and 
catheterizing three times a day.  

After carefully reviewing the evidence of record, the Board 
concludes that the requirements are not met for compensation 
under 38 U.S.C.A. § 1151.  The evidence has not established 
that the veteran has incurred any additional disabilities, 
including residuals of a fractured nose, teeth injury, and 
bladder removal, due to his surgeries performed at a VAMC in 
2003.  In making this determination, the Board finds most 
probative is a VA medical opinion elicited in July 2006.  
Upon review of the claims file, the examiner determined that 
the veteran did in fact have a bladder tumor, and several 
surgeries were performed in 2003 to remove the bladder and 
prostate, place an artificial bladder in the veteran's body, 
and reclose the wound.  The examiner opined that the veteran 
received excellent care at the VA facility and had extensive 
surgery for a nonservice-connected condition with no 
documented complications other than wound dehiscence.  The 
examiner concluded that the wound dehiscence was not a 
surgical error, but rather "an occasional consequence" of 
the surgery performed, and found no treatment notes reporting 
loss of teeth or a broken nose associated with the surgeries.  
Further, no medical records show that the veteran has 
additional disabilities that are due to his VA surgical 
procedures for bladder cancer.  Nor do any medical records 
show that the claimed disabilities were aggravated by any VA 
hospitalization or treatment.  In fact, as an aside, a VA 
examiner reported in a July 1992 VA examination report that 
the veteran only had six teeth remaining of his upper teeth.  

Based on the foregoing, the Board concludes that the veteran 
does not have additional disabilities that were caused or 
aggravated by the VA hospital treatment.  Regardless of the 
veteran's obviously sincere belief in the merits of his 
claims, the only evidence which suggests that the veteran's 
current claimed conditions are due to VA treatment is his own 
statements.  Furthermore, even if, without conceding the 
veteran has additional disabilities, there is no competent 
evidence of record indicating that they are proximately due 
to VA carelessness, negligence, lack of proper skill, error 
in judgment, or any other similar instance of fault.  In the 
absence of any competent evidence demonstrating the presence 
of additional disabilities due to VA negligence, compensation 
under 38 U.S.C.A. § 1151 must be denied.  

The Board is aware of the veteran's contentions that VA did 
not provide adequate treatment and care for his claimed 
conditions; however, as a layperson, the veteran lacks the 
requisite medical expertise to offer a medical opinion 
without competent substantiation.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

Accordingly for the reasons stated above, the Board finds 
that the evidence preponderates against the claims for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
fractured nose, teeth injury, and bladder removal due to 
multiple surgeries performed at a VAMC in 2003, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February and June 2005 letters sent to the 
veteran.  In both letters, VA informed the veteran of the 
types of evidence needed in a claim for compensation under 
38 U.S.C.A. § 1151.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a September 2006 letter sent 
to the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal.  Although this notice was not issued 
before the rating decision on appeal, the veteran has not 
been prejudiced, as his pending claims are denied.  A 
Statement of the Case (SOC) was issued to him in January 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records from 
July 2002 to February 2005.  The veteran was also provided a 
VA medical opinion in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal as to entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back injury due to 
multiple surgeries performed at a VAMC in 2003 is dismissed.  

The appeal as to entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for numbness of the legs due 
to multiple surgeries performed at a VAMC in 2003 is 
dismissed.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a fractured nose due to 
multiple surgeries performed at a VAMC in 2003 is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a teeth injury due to 
multiple surgeries performed at a VAMC in 2003 is denied.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a bladder removal due to 
multiple surgeries performed at a VAMC in 2003 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


